Citation Nr: 1114636	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability evaluation for service-connected PTSD from 30 percent to 50 percent disabling. 

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected PTSD; currently evaluated as 50 percent disabling.  For the reasons discussed below, the Board finds that further development is warranted before the claim can be adjudicated. 

During his October 2010 hearing, the Veteran testified that he receives treatment for his PTSD every three months from his psychiatrist at the New Port Richey Outpatient Clinic in Pasco County.  The record includes sporadic VA treatment records and it does not appear that all of the Veteran's pertinent records are in the claims folder.  Therefore, on remand, all outstanding VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran was last afforded a VA examination for his service-connected PTSD in August 2009.  Based on review of the evidence, it appears that the Veteran's symptoms have worsened since he was last evaluated.  For example, the August 2009 VA examination report noted that the Veteran was taking 200 mg of Zoloft and 25 mg of Xanax, but during his hearing he testified that he was now taking 50 mg of Xanax in addition to 200 mg of Zoloft.  Additionally, a September 2010 VA treatment record noted that the Veteran had increased anxiety, irritability, intrusive thoughts, and nightmares.  Both the Veteran and his wife testified as to the Veteran's social isolation and the loss of his job due to his PTSD.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his PTSD since May 2007.  After securing the necessary release, the RO should obtain these records.

In particular, the RO should obtain all outstanding pertinent VA treatment records including records from the New Port Richey Outpatient Clinic in Pasco County.  All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


